1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    SAMUEL J. LAVIGNE,                                No. 2:19-cv-00186-TLN- CKD
13                       Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    STEPHEN JOHNSON et al.,
16                       Defendants.
17

18          Plaintiff is proceeding through counsel in this federal civil rights action filed pursuant to

19   42 U.S.C. §1983. The court has determined that this case will benefit from a settlement

20   conference. Therefore, this case will be referred to Magistrate Judge Dennis M. Cota to conduct a

21   settlement conference at the U. S. District Court, 501 I Street, Sacramento, California 95814 in

22   Courtroom #4 on March 24, 2020 at 1:30 p.m.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24      1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

25          March 24, 2020 at 1:30 p.m. at the U. S. District Court, 501 I Street, Sacramento,

26          California 95814 in Courtroom #4.

27      2. A representative with full and unlimited authority to negotiate and enter into a binding

28

                                                        1
1

2             settlement on the defendants’ behalf shall attend in person.1

3        3. Those in attendance must be prepared to discuss the claims, defenses and damages. The

4             failure of any counsel, party or authorized person subject to this order to appear in person

5             may result in the imposition of sanctions. In addition, the conference will not proceed and

6             will be reset to another date.

7        4. Parties are directed to submit confidential settlement statements no later than March 17,

8             2020 to dmcorders@caed.uscourts.gov. Parties are also directed to file a “Notice of

9             Submission of Confidential Settlement Statement” (See L.R. 270(d)). Settlement

10            statements should not be filed with the Clerk of the Court nor served on any other

11            party. Settlement statements shall be clearly marked “confidential” with the date and

12            time of the settlement conference indicated prominently thereon. The confidential

13            settlement statement shall be no longer than five pages in length, typed or neatly printed,

14            and include the following:

15                a. A brief statement of the facts of the case.

16                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

17                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

18                     prevailing on the claims and defenses; and a description of the major issues in

19                     dispute.
20                c. A summary of the proceedings to date.

21                d. An estimate of the cost and time to be expended for further discovery, pretrial, and

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2                     trial.

3                  e. The relief sought.

4                  f. The party’s position on settlement, including present demands and offers and a

5                     history of past settlement discussions, offers, and demands.

6                  g. A brief statement of each party’s expectations and goals for the settlement

7                     conference, including how much a party is willing to accept and/or willing to pay.

8                  h. If the parties intend to discuss the joint settlement of any other actions or claims

9                     not in this suit, give a brief description of each action or claim as set forth above,

10                    including case number(s) if applicable.

11

12   IT IS SO ORDERED

13   Dated: February 18, 2020
                                                         _____________________________________
14
                                                         CAROLYN K. DELANEY
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17   16.lavi.186

18

19
20

21

22

23

24

25

26

27
28

                                                          3
